Citation Nr: 0400262	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a January 2003 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for low back disability.  
In a June 2003 Order, which was based on a Joint Motion for 
Remand, The United States Court of Appeals for Veterans 
Claims (Court), vacated the Board's January 2003 decision and 
remanded the case to the Board for further proceedings.  A 
copy of the Order has been associated with the claims file.

In a statement, received by the RO in January 2001, the 
veteran requested an increased evaluation for his service 
connected left wrist disability.  In addition, in his notice 
of disagreement, received by the RO in June 2001, the veteran 
appeared to have raised an informal claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  As these issues have 
not been developed for appellate review, they are referred to 
the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Court's Order and Joint Motion for Remand direct the 
Board to provide the appellant with notice of the allocation 
of the burdens of obtaining evidence necessary to 
substantiate his claim in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A §§ 5102, 5103, 5103A, 
5107 (West 2002)) and Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 1001.  VA stated that, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
Further, in this regard, it is noted that the veteran's 
request to reopen the claim for service connection for low 
back disability was received before August 29, 2001.  As 
such, these regulations are not applicable to the appellant's 
new and material claim.

The Board notes that as the veteran's claim was filed before 
the enactment of the VCAA, it is unclear whether the VCAA 
applies to the instant claim.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir., August 25, 2003).  However, the factual 
scenario in Kuzma, as well as in the prior Federal Circuit 
cases of Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), 
and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 7-2003, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3 
rd 1334 (Fed Cir. 2003), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board notes the regulation implementing the VCAA, 
38 C.F.R. § 3.159, was provided to the veteran in the March 
2002 Statement of the Case that addressed the issue on 
appeal.  However, it cannot be said, in this case, that there 
has been sufficient compliance when the RO at no time sent a 
VCAA letter to the veteran notifying him of what was needed 
to substantiate this claim, what his responsibilities were 
with respect to the claim, and whether VA would assist him in 
any manner.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3rd 
1334 (Fed Cir. 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should invite the veteran to 
submit competent medical evidence 
reflecting that his current low back 
disability is etiologically related to 
his military service.  Any opinion 
offered must include a review of the 
claims file, to specifically include the 
veteran's service and post-service 
medical records.  The physician must 
provide a complete rationale for his or 
her opinion.   

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who have treated him for 
his low back disability since his 
discharge from service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
attorney of this and ask them to provide 
a copy of the outstanding medical 
records.  

4.  If the RO determines that new and 
material evidence has been presented to 
reopen the veteran's claim for service 
connection for a low back disability, any 
additional development, to include but 
not limited to a VA examination, should 
be completed to determine whether or not 
the appellant's current low back 
disability is etiologically to military 
service.  
5.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim in light of all applicable evidence 
of record and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing the issue and concerns that 
are noted in this REMAND.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond within the 
applicable time before the claims file is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




